 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 550 
In the House of Representatives, U. S.,

July 30, 2009
 
RESOLUTION 
Recognizing the Day of the African Child on June 16, 2009, devoted to the theme of child survival and to emphasize the importance of reducing maternal, newborn, and child deaths in Africa. 
 
 
Whereas the Day of the African Child has been celebrated on June 16 each year since 1991, when it was first initiated by the Organization of African Unity;  
Whereas the African Union has designated child survival as the theme of the Day of the African Child, June 16, 2009;  
Whereas the African Union Heads of State and Government decided to make child survival a theme of their 15th Ordinary Session in July 2010;  
Whereas according to the United Nations Children's Fund (UNICEF), sub-Saharan Africa remains the most difficult place in the world for a child to survive;  
Whereas every year in sub-Saharan Africa, 1.2 million babies die in the first month of life and roughly 1 in every 6 children fail to reach their fifth birthday, and the actual number of children under 5 years old dying each year is increasing;  
Whereas an estimated 9 out of 10 women in sub-Saharan Africa will lose a child during their lifetime, and an estimated 700 women will die each day of pregnancy-related causes;  
Whereas the top five killers of children under five in sub-Saharan Africa are preventable diseases (neonatal causes, such as respiratory infections, pneumonia, malaria, diarrhea, and HIV/AIDS) which we know how to treat and cure;  
Whereas the high level of maternal and child mortality and morbidity in Africa can be attributed, according to African Union Ministers of Health, to weak health systems, a low level of skilled attendance at birth, poor health infrastructure, and inadequate financial resources;  
Whereas some sub-Saharan African countries have sustained high annual rates of reduction in child mortality through strong political will, sufficient investment, and concerted action;  
Whereas over the past three decades, United States international child survival and maternal health programs have helped save millions of lives in Africa and elsewhere; and  
Whereas last year the G8 Summit leaders, meeting in Hokkaido, Japan, stated on July 8, 2008, “We reiterate our support to our African partners’ commitment to ensure that by 2015 all children have access to basic health care (free wherever countries choose to provide this).”: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Day of the African Child;  
(2)affirms its solidarity to address the challenge of maternal, newborn, and child mortality;  
(3)salutes the health professionals and community health workers on the front lines in Africa who are extending health care and hope to families across the continent; and  
(4)reaffirms the importance of United States partnership with African leaders and communities in reducing child, newborn, and maternal deaths from treatable and preventable causes.  
 
Lorraine C. Miller,Clerk.
